[J-60-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

JAMES H. WILLIAMS,              :                 No. 95 MAP 2019
                                :
                 Appellee       :                 Appeal from the Order of the
                                :                 Commonwealth Court at 82 MD 2017
           v.                   :                 dated 11/18/19
                                :
                                :
JOHN E. WETZEL (SECRETARY OF    :
CORRECTIONS) DORINA VARNER      :
(CHIEF GRIEVANCE OFFICER) BARRY :
SMITH (FACILITY MANAGER, S.C.I.                   SUBMITTED: June 16, 2020
                                :
HOUTZDALE) SUSAN MCQUILLEN (I/M :
EMPLOYMENT OFFICER) (HOUTZDALE) :
GINTER (UNIT MANAGER, S.C.I.    :
HOUTZDALE) PITTSINGER (FOOD     :
SERVICE MANAGER, HOUTZDALE)     :
DERRING (FOOD SERVICE STAFF     :
                                :
MEMBER, HOUTZDALE) PA.
                                :
DEPARTMENT OF CORRECTIONS
                                :
OFFICIALS,                      :
                                :
                  Appellants    :




                                         OPINION


CHIEF JUSTICE SAYLOR                                            DECIDED: June 16, 2020


       This direct appeal implicates an issue concerning the Commonwealth Court’s

original jurisdiction over prisoner litigation, where the inmate attempting to invoke the

judicial process has failed to identify a constitutionally-protected interest that would give

rise to due-process protections.
      The facts underlying the present appeal are more fully developed in the

Commonwealth Court’s opinion.       See Williams v. Wetzel, 222 A.3d 49, 50-54 (Pa.

Cmwlth. 2019). Briefly, Appellee, a Pennsylvania state inmate, filed a petition for review

in the nature of mandamus in the Commonwealth Court’s original jurisdiction.           He

alleged that he was subjected to a search upon leaving his employment post in the

prison kitchen, and an officer discovered several pounds of sugar concealed in his

boots. The petition further asserted that, after a unit manager conducted a support

team hearing at his cell door, Appellee was removed from his position of employment in

the kitchen.   Appellee claimed that the Department’s failure to follow procedures

pertaining to misconducts set forth in its prison regulations, see 37 Pa. Code §93.10;

DC-ADM 816, resulted in a denial of due process.

      The Commonwealth Court granted summary declaratory and injunctive relief and

directed the Department of Corrections to comply with the regulations’ procedural

requirements. See Williams, 222 A.3d at 56. Judge Simpson dissented, citing Dantzler

v. Wetzel, 218 A.3d 519 (Pa. Cmwlth. 2019), for the proposition that an inmate who fails

to identify a protected liberty or property interest cannot state a claim in the

Commonwealth Court for a denial of due process by prison officials. See Williams, 222
A.3d at 56-58 (Simpson, J., dissenting).

      Judge Simpson is correct per this Court’s decision in Bronson v. Central Office

Review Committee, 554 Pa. 317, 721 A.2d 357 (1998), which holds that the

Commonwealth Court lacks original jurisdiction to entertain a prisoner’s due process

challenge to the actions of prison officials, where the inmate fails to assert a

constitutionally-protected liberty or property interest. See id. at 322-23, 721 A.2d at

359-60; cf. Sandin v. Conner, 515 U.S. 472, 484-85, 115 S. Ct. 2293, 2300-01 (1995)

(explaining that due-process protections are implicated only with reference to actions by


                                     [J-60-2020] - 2
prison officials that “impose[] atypical and significant hardship on the inmate in relation

to ordinary incidents of prison life,” and that “[d]iscipline by prison officials in response to

a wide range of misconduct falls within the expected perimeters of the sentence

imposed by a court of law”). Furthermore, the cases are legion confirming that inmates

have no constitutionally-protected interest in maintaining prison employment. See, e.g.,

Bush v. Veach, 1 A.3d 981, 984 (Pa. Cmwlth. 2010).1

       Although the Department has not identified the above defect, a jurisdictional

impediment to judicial review may be raised by the appellate courts of their own accord.

See, e.g., DEP v. Cromwell Twp., Huntingdon Cty, 613 Pa. 1, 12, 32 A.3d 639, 646

(2011) (“The question whether a court has jurisdiction . . . may be raised at any time in

the course of the proceedings, including by a reviewing court sua sponte.”); Fenati v.

DOC, No. 56 M.D. 2017, slip op. 2017 WL 5580069, at *3 (Pa. Cmwlth. Nov. 21, 2017)

(holding, sua sponte, that the Commonwealth Court lacked jurisdiction over prisoner

litigation, per Bronson).2

       In any event, Appellee has never advanced a colorable defense on the merits.

Indeed, he has repeatedly confirmed that he tried to leave the kitchen with two and one-

half pounds of sugar secreted in his boots, see, e.g., Brief for Appellee at 4. Accord 2

1Accord Watson v. DOC, 567 F. App'x 75, 78 (3d Cir. 2014) (per curiam) (“Inmates do
not have a liberty or property interest in their job assignments that would give rise to
Due Process Clause protection.”); Johnson v. Rowley, 569 F.3d 40, 44 (2d Cir. 2009);
Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001); Williams v. Meese, 926
F.2d 994, 998 (10th Cir. 1991); Adams v. James, 784 F.2d 1077, 1079 (11th Cir. 1986).

2 We observe that the majority decision in the present case followed the lead of the
Bush decision in recognizing a right to the process set forth in prison regulations. See
Williams, 222 A.3d at 54 (citing Bush, 1 A.3d at 984). The Bush court, however, also
failed to consider the lack of jurisdiction, in the Commonwealth Court, over due-process
claims grounded upon prisoner grievances that are not predicated on a constitutionally-
protected liberty or property interest. See Bronson, 554 Pa. at 322-23, 721 A.2d at 359-
60.


                                       [J-60-2020] - 3
RIGHTS   OF   PRISONERS §8.6 (5th ed. 2019) (“The general rule continues to be that

removal from a job assignment is deemed to be an administrative matter with which

courts are loath to interfere[.]” (footnote omitted)).

       The order of the Commonwealth Court is reversed, and the matter is remanded

for dismissal of the petition for review.



       Justices Baer, Todd, Donohue, Dougherty, Wecht and Mundy join the opinion.




                                        [J-60-2020] - 4